13 N.Y.3d 852 (2009)
891 N.Y.S.2d 686
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
CHRISTIAN TABB, Appellant.
No. 213 SSM 47
Court of Appeals of New York.
Decided November 24, 2009.
*853 Legal Aid Bureau of Buffalo, Inc., Buffalo (Robert B. Hallborg, Jr., David C. Schopp and Barbara J. Davies of counsel), for appellant.
Frank A. Sedita, III, District Attorney, Buffalo (Raymond C. Herman of counsel), for respondent.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be reversed and a new trial ordered.
During deliberations, the jury sent a note to the trial court that asked for direction on, or an explanation of, "the legal definition of self defense." Nothing in the record indicates that the court informed defense counsel and the prosecutor about the contents of the note. In the absence of record proof that the trial court complied with its core responsibilities under CPL 310.30, a mode of proceedings error occurred requiring reversal (see e.g. People v Kisoon, 8 NY3d 129, 135 [2007]; People v O'Rama, 78 NY2d 270, 277 [1991]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, etc.